Exhibit 10.3 HABERSHAM BANCORP SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (the “Agreement”) is adopted effective as of this 1st day of January, 2008, by and between HABERSHAM BANCORP, a Georgia corporation, and BONNIE BOWLING (the “Executive”). The purpose of this Agreement is to provide specified benefits to the Executive, a member of a select group of management or highly compensated employees who contribute materially to the continued growth, development, and future business success of the Corporation.This Agreement shall be unfunded for tax purposes and for purposes of Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended from time to time. Article 1 Definitions Whenever used in this Agreement, the following words and phrases shall have the meanings specified: 1.1 “Account Value” means the amount which would be accrued by the Corporation at any particular time assuming the Discount Rate remained constant at the initial Discount Rate.The parties expressly acknowledge that the Account Value may be different than the liability that should be accrued by the Corporation, under Generally Accepted Accounting Principles (“GAAP”), for the Corporation’s obligation to the Executive under this Agreement.The Account Value on any date other than the end of a Plan Year shall be determined by adding the prorated increase attributable for the current Plan Year to the Account Value for the previous Plan Year. 1.2 “Bank” means Habersham Bank. 1.3 “Base Annual Salary” means the annual cash compensation relating to services performed during any calendar year, excluding distributions from nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe benefits, stock options, relocation expenses, incentive payments, non-monetary awards, and other fees, and automobile and other allowances paid to the Executive for employment rendered (whether or not such allowances are included in the Executive’s gross income).Base Annual Salary shall be calculated before reduction for compensation voluntarily deferred or contributed by the Executive pursuant to all qualified or non-qualified plans of the Corporation and shall be calculated to include amounts not otherwise included in the Executive’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by the Corporation; provided, however, that all such amounts will be included in compensation only to the extent that had there been no such plan, the amount would have been payable in cash to the Executive. 1.4 “Beneficiary” means each designated person, or the estate of the deceased Executive, entitled to benefits, if any, upon the death of the Executive pursuant to Article 4. 1.5 “Beneficiary Designation Form” means the form established from time to time by the Plan Administrator that the Executive completes, signs, and returns to the Plan Administrator to designate one or more Beneficiaries. 1.6 “Board” means the Board of Directors of the Corporation as from time to time constituted. 1.7 “Change of Control” shall mean any one of the following events which may occur after the Effective Date: (a) the acquisition by any individual, entity or “group,” within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended, (a “Person”) of beneficial ownership (within the meaning of Rule 13-d-3 promulgated under the Securities Exchange Act of 1934) of voting securities of the Corporation where such acquisition causes any such Person to own fifty percent (50%) or more of the combined voting power of the then outstanding voting securities entitled to vote generally in the election of directors; (b) within any twelve-month period, the persons who were directors of the Corporation immediately before the beginning of such twelve-month period (the “Incumbent Directors”) shall cease to constitute at least a majority of the Board of Directors of the Corporation; provided that any director who was not a director as of the beginning of such twelve-month period shall be deemed to be an Incumbent Director if that director were elected to the Board of Directors of the Corporation by, or on the recommendation of or with the approval of, at least two-thirds of the directors who then qualified as Incumbent Directors; and provided further that no director whose initial assumption of office is in connection with an actual or threatened election contest relating to the election of directors shall be deemed to be an Incumbent Director; (c) a reorganization, merger or consolidation, with respect to which persons who were the stockholders of the Corporation immediately prior to such reorganization, merger or consolidation do not, immediately thereafter, own more than fifty percent (50%) of the combined voting power entitled to vote in the election of directors of the reorganized, merged or consolidated company’s then outstanding voting securities; or (d) the sale, transfer or assignment of all or substantially all of the assets of the Corporation to any third party. 1.8 “Code” means the Internal Revenue Code of 1986, as amended. 1.9 “Corporation” means Habersham Bancorp. 1.10 “Disability” means Executive: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months; or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of the Corporation.Medical determination of Disability may be made by either the Social Security Administration or by the provider of an accident or health plan covering employees of the Corporation.Upon the request of the Plan Administrator, the Executive must submit proof to the Plan Administrator of the Social Security Administration’s or the provider’s determination. 2 1.11 “Discount Rate” means the rate used by the Plan Administrator for determining the Account Value.The initial Discount Rate is seven percent (7%).However, the Plan Administrator, in its discretion, may adjust the Discount Rate to maintain the rate within reasonable standards according to GAAP and/or applicable bank regulatory guidance. 1.12 “Early Termination” means Separation from Service, other than due to death, Disability, Termination for Cause or following a Change of Control, before Normal Retirement Age provided the Executive has completed at least twenty (20) years of continuous employment with the Corporation and/or the Bank as of the effective date of the Separation from Service. 1.13 “Effective Date” means January 1, 2008. 1.14 “Final Pay” means the highest Base Annual Salary of the Executive for the period of three (3) consecutive and complete years of employment with the Corporation prior to Separation from Service.If the Executive does not have three (3) consecutive and complete years of employment with the Corporation prior to Separation from Service, then Final Pay shall be determined by averaging the sum of Base Annual Salary paid for the consecutive and complete years of employment with the Corporation credited to the Executive and the annualized Base Annual Salary for any partial period of employment ending immediately prior to the Separation from Service. 1.15 “Normal Retirement Age” means the Executive attaining age sixty-five (65). 1.16 “Normal Retirement Date” means the later of Normal Retirement Age or Separation from Service. 1.17 “Plan Administrator” means the plan administrator described in Article 8. 1.18 “Plan Year” means each twelve (12) month period commencing on January 1st and ending on December 31st of each year. 1.19 “Projected Benefit” means forty percent (40%) of Projected Final Pay. 1.20 “Projected Final Pay” means Final Pay increased five percent (5%) annually, until Normal Retirement Age. 3 1.21 “Separation from Service” means the termination of the Executive’s employment with the Corporation and all affiliates for reasons other than death.Whether a Separation from Service takes place is determined in accordance with the requirements of Code Section 409A and related Treasury guidance or Regulations based on the facts and circumstances surrounding the termination of the Executive’s employment and whether the Corporationand the Executive intended for the Executive to provide significant services for the Corporationfollowing such termination.A Separation from Service will nothave occurred if: (a) the Executive continues to provide services as an employee of the Corporationat an annual rate that is twenty percent (20%) or more of the services rendered, on average, during the immediately preceding three (3) full calendar years of employment (or, if employed less than three (3) years, such lesser period) and the annual remuneration for such services is twenty percent (20%) or more of the average annual remuneration earned during the final three (3) full calendar years of employment (or, if less, such lesser period), or (b) the Executive continues to provide services to the Corporationin a capacity other than as an employee of the Corporationat an annual rate that is fifty percent (50%) or more of the services rendered, on average, during the immediately preceding three (3) full calendar years of employment (or if employed less than three (3) years, such lesser period) and the annual remuneration for such services is fifty percent (50%) or more of the average annual remuneration earned during the final three (3) full calendar years of employment (or if less, such lesser period). The Executive’s employment relationship will be treated as continuing intact while the Executive is on military leave, sick leave, or other bona fide leave of absence if the period of such leave of absence does not exceed six (6) months, or if longer, so long as the Executive’s right to reemployment with the Corporationis provided either by statute or by contract.If the period of leave exceeds six (6) months and there is no right to reemployment, a Separation from Service will be deemed to have occurred as of the first date immediately following such six (6) month period. 1.22 “Specified Employee” meansa key employee (as defined in Section 416(i) of the Code without regard to paragraph 5 thereof) of the Corporation (or an entity which is considered to be single employer with the Corporation under Code Section 414(b) or 414(c)) if any stock of any such entity is publicly traded on an established securities market or otherwise, as determined by the Plan Administrator based on the twelve (12) month period ending each December 31 (the “identification period”).If the Executive is determined to be a Specified Employee for an identification period, the Executive shall be treated as a Specified Employee for purposes of this Agreement during the twelve (12) month period that begins on the first day of the fourth month following the close of the identification period. 4 1.23 “Termination for Cause” means Separation from Service for: (a) Gross negligence or gross neglect of duties to the Corporation; or (b) Commission of a felony or of a gross misdemeanor involving moral turpitude in connection with the Executive’s employment with the Corporation; or (c) Fraud, disloyalty, dishonesty or willful violation of any law or significant Corporation policy committed in connection with the Executive’s employment and resulting in a material adverse effect on the Corporation. Article 2 Distributions During Lifetime 2.1 Normal Retirement Benefit.Upon the Normal Retirement Date, the Corporation shall distribute to the Executive the benefit described in this Section 2.1 in lieu of any other benefit under this Article. 2.1.1 Amount of Benefit.The annual benefit under this Section 2.1 is forty percent (40%) of Final Pay. 2.1.2 Distribution of Benefit.The Corporation shall pay the annual benefit to the Executive in twelve (12) equal monthly installments commencing on the first day of the month following the Executive’s Normal Retirement Date.The annual benefit shall be distributed to the Executive for fifteen (15) years. 2.2 Early Termination Benefit.Upon the occurrence of an Early Termination, the Corporation shall distribute to the Executive the benefit described in this Section 2.2 in lieu of any other benefit under this Article. 2.2.1 Amount of Benefit.The benefit under this Section 2.2 is the vested portion of the Account Value determined based on the Executive’s most recent employment anniversary preceding the Separation from Service that qualifies as an Early Termination.Interest shall be credited to the Account Value from Separation from Service until Normal Retirement Age in an amount equal to the Discount Rate at the time of Separation from Service, compounded monthly. 2.2.2 Distribution of Benefit.The Corporation shall pay the benefit to the Executive in twelve (12) equal monthly installments commencing on the first day of the month following the Executive’s Normal Retirement Age.The benefit shall be distributed to the Executive for fifteen (15) years. During the applicable installment period,interest will be applied to theAccount Value at the Discount Rate, compounded monthly. 2.3 Disability Benefit.If Executive experiences a Disability which results in a Separation from Service prior to Normal Retirement Age, the Corporation shall distribute to the Executive the benefit described in this Section 2.3 in lieu of any other benefit under this Article. 5 2.3.1 Amount of Benefit.The benefit under this Section 2.3 is one hundred percent (100%) of the Account Value determined as of the end of the Plan Year preceding Separation from Service. Interest shall be credited to the Account Value from Separation from Service until Normal Retirement Age in an amount equal to the Discount Rate at the time of Separation from Service, compounded monthly. 2.3.2 Distribution of Benefit.The Corporation shall pay the annual benefit to the Executive in twelve (12) equal monthly installments commencing on the first day of the month following the Executive’s Normal Retirement Age.The benefit shall be distributed to the Executive for fifteen (15) years. During the applicable installment period,interest will be applied to theAccount Value at the Discount Rate, compounded monthly. 2.4 Change of Control Benefit.Upon a Change of Control followed by a Separation from Service prior to Normal Retirement Age, the Corporation shall distribute to the Executive the benefit described in this Section 2.4 in lieu of any other benefit under this Article. 2.4.1 Amount of Benefit.The annual benefit under this Section 2.4 is one hundred percent (100%) of the Projected Benefit. 2.4.2 Distribution of Benefit. The Corporation shall pay the annual benefit to the Executive in twelve (12) equal monthly installments commencing on the first day of the month following Normal Retirement Age.The annual benefit shall be distributed to the Executive for fifteen (15) years. 2.5 Restriction on Timing of Distribution. Notwithstanding any provision of this Agreement to the contrary, if the Executive is considered a Specified Employee at Separation from Service under such procedures as established by the Corporation in accordance with Section 409A of the Code, benefit distributions that are otherwise payable upon Separation from Service may not commence earlier than six (6) months after the date of suchSeparation fromService.Therefore, in the event this Section 2.5 is applicable to the Executive, any distribution which would otherwise be paid to the Executive within the first six months following the Separation from Service shall be accumulated and paid to the Executive in a lump sum on the first day of the seventh month following the Separation from Service.All subsequent distributions shall be paid in the manner specified. 2.6 Distributions Upon Income Inclusion Under Section 409A of the Code.If any amount is required to be included in income by the Executive prior to receipt due to a failure of this Agreement to meet the requirements of Code Section 409A and related Treasury guidance or Regulations, the Plan Administrator shall distribute that portion of the amount the Corporation has accrued with respect to the Corporation’s obligations hereunder that is required to be included in the Executive’s income.The Corporation shall distribute to the Executive such amount in immediately available funds in an amount equal to the portion of the amount the Corporation has accrued with respect to the Corporation’s obligations hereunder required to be included in income as a result of the failure of this Agreement to meet the requirements of Code Section 409A and related Treasury guidance or Regulations, which amount shall not exceed the Executive’s unpaid amount the Corporation has accrued with respect to the Corporation’s obligations hereunder.Such distribution shall be made within ninety (90) days of the date the Plan Administrator determines that the income inclusion described in this Section 2.6 is required.Such a distribution shall affect and reduce the Executive’s benefits to be paid under this Agreement. 6 2.7 Change in Form or Timing of Distributions. For distribution of benefits under this Article 2, the Executive and the Corporation may, subject to the terms of Section 7.1, amend the Agreement to delay the timing or change the form of distributions. Any such amendment: (a) may not accelerate the time or schedule of any distribution, except as provided in Section 409A of the Code and the regulations thereunder; (b) must, for benefits distributable under Section 2.2, 2.3 and 2.4 be made at least twelve (12) months prior to the first scheduled distribution; (c) must, for benefits distributable under Article 2 delay the commencement of distributions for a minimum of five (5) years from the date the first distribution was originally scheduled to be made; and (d) must take effect not less than twelve (12) months after the amendment is made. Article 3 Distribution at Death 3.1 Death During Service.If the Executive dies prior to a Separation from Service, the Corporation shall distribute to the Beneficiary the benefit described in this Section 3.1. This benefit shall be distributed in lieu of the benefits under Article 2. 3.1.1 Amount of Benefit.The benefit under this Section 3.1 is the present value of the Projected Benefit payable for fifteen (15) years discounted back using the Discount Rate in effect at the time of death. 3.1.2 Distribution of Benefit.The Corporation shall distribute the benefit to the Beneficiary in a lump sum within sixty (60) days following the date of the Executive’s death. 3.2 Death During Distribution of a Benefit.If the Executive dies after any benefit distributions have commenced under this Agreement but before receiving all such distributions, the Corporation shall distribute to the Beneficiary the remaining benefits at the same time and in the same amounts that would have been distributed to the Executive had the Executive survived. 3.3 Death After Separation from Service But Before Benefit Distributions Commence.If the Executive is entitled to any benefit payments under Article 2 of this Agreement, but dies after Separation from Service but prior to the commencement of said benefit payments, the Corporation shall pay a lump sum benefit to the Beneficiary equal to the Executive’s Account Value at the time of death. The Corporation shall distribute the benefit to the Beneficiary within sixty (60) days following the date of the Executive’s death. 7 Article 4 Beneficiaries 4.1 Beneficiary.The Executive shall have the right, at any time, to designate a Beneficiary to receive any benefit distributions under this Agreement upon the death of the Executive.The Beneficiary designated under this Agreement may be the same as or different from the beneficiary designated under any other plan of the Corporation in which the Executive participates. 4.2 Beneficiary Designation: Change.The Executive shall designate a Beneficiary by completing and signing the Beneficiary Designation Form, and delivering it to the Plan Administrator or its designated agent.The Executive’s beneficiary designation shall be deemed automatically revoked if the Beneficiary predeceases the Executive or if the Executive names a spouse as Beneficiary and the marriage is subsequently dissolved.The Executive shall have the right to change a Beneficiary by completing, signing and otherwise complying with the terms of the Beneficiary Designation Form and the Plan Administrator’s rules and procedures, as in effect from time to time.Upon the acceptance by the Plan Administrator of a new Beneficiary Designation Form, all Beneficiary designations previously filed shall be cancelled.The Plan Administrator shall be entitled to rely on the last Beneficiary Designation Form filed by the Executive and accepted by the Plan Administrator prior to the Executive’s death. 4.3 Acknowledgment.No designation or change in designation of a Beneficiary shall be effective until received, accepted and acknowledged in writing by the Plan Administrator or its designated agent. 4.4 No Beneficiary Designation.If the Executive dies without a valid beneficiary designation, or if all designated Beneficiaries predecease the Executive, then the Executive’s spouse shall be the designated Beneficiary.If the Executive has no surviving spouse, the benefits shall be made to the Executive’s estate. 4.5 Facility of Distribution.If the Plan Administrator determines in its discretion that a benefit is to be distributed to a minor, to a person declared incompetent, or to a person incapable of handling the disposition of that person’s property, the Plan Administrator may direct distribution of such benefit to the guardian, legal representative or person having the care or custody of such minor, incompetent person or incapable person.The Plan Administrator may require proof of incompetence, minority or guardianship as it may deem appropriate prior to distribution of the benefit.Any distribution of a benefit shall be a distribution for the account of the Executive and the Executive’s Beneficiary, as the case may be, and shall be a complete discharge of any liability under the Agreement for such distribution amount. 8 Article 5 General Limitations 5.1 Termination for Cause.Notwithstanding any provision of this Agreement to the contrary, the Corporation shall not distribute any benefit under this Agreement if the Executive’s employment with the Corporation is terminated due to a Termination for Cause. 5.2 Suicide or Misstatement.No benefits shall be distributed if the Executive commits suicide within two (2) years after the Effective Date of this Agreement, or if an insurance company which issued a life insurance policy covering the Executive and owned by the Corporation denies coverage (i) for material misstatements of fact made by the Executive on an application for such life insurance, or (ii) for any other reason. 5.3 Forfeiture Provision.The Corporation shall not pay any benefit under this Agreement if the Executive, without the prior written consent of the Corporation, during active service and within one (1) year from the Executive’s Separation from Service for any reason whatsoever he will not (except on behalf of or with the prior written consent of the Corporation either directly or indirectly, on his own behalf or in the service of or on behalf of others, as an executive employee or in any other capacity which involves duties and responsibilities similar to those undertaken for the Corporation engage in any business which is the same as or essentially the same as the business of the Corporation and its affiliates in accepting deposits or making loans (whether presently existing or subsequently established) and which has an office located within a radius of fifty (50) miles of any office of the Corporation; provided, however, that the foregoing shall notpreclude any ownership by the Executive of an amount not to exceed five percent (5%) of the equity securities of any entity which is subject to the periodic reporting requirements of the Securities Exchange act of 1934 and the shares of Bank and Corporation common stock owned by the Executive at thetime of Separation from Service. This section shall not apply following a Change of Control. Article 6 Claims and Review Procedures 6.1 Claims Procedure.An Executive or Beneficiary (“claimant”) who has not received benefits under the Agreement that he or she believes should be distributed shall make a claim for such benefits as follows: 6.1.1 Initiation
